DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered

Response to Amendment
In view of the amendments and arguments to Claims 1-23 and new Claims 26-36, the previous prior art rejections directed to the claims are withdrawn.  New prior art rejections are directed to the claims below.  These rejections were necessitated by the claim amendments.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 08/17/2021, 10/25/2021, 11/18/2021, and 01/21/2022 were considered by the examiner. 

Election/Restriction
Newly submitted Claims 27-36 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a material of, by weight %, at least 97.56 Al, 0.07-0.18 Si, 0.22-0.44 Fe, 0.22-0.65 Mn, 0.06-0.20 Mg, 0.02-0.05 Ti; at most 0.15 impurities; and a balance comprising at least one of Cu, Zn, and 
Sircar teaches aluminum alloys having corrosion resistance, drawability, bendability and extrudability comprising at least, by weight %, <0.50% Si, <0.50% Fe, 0.1-1.5% Mn, <1% Mg, 0.03-0.35% Ti, <0.20% Cr, and balance aluminum (Abstract) – which overlaps with the composition of the alloy as claimed.  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 27-36 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-2 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. US 2002/0007881 (Daaland).
In regards to Claims 1-3, Daaland teaches an aluminum-based, corrosion resistant alloy comprising: 0.06-0.35% by weight of iron, 0.05-0.15% by weight of silicon, 0.01-1.0% by 
Examiner notes that Daaland teaches that the aluminum alloy is extrudable and drawable (¶3), wherein extrusion billets were utilized (¶16).  One of ordinary skill in the art would find it obvious to utilize the billets of Daaland having the composition to extrusion processes for production of articles; given that the billets of Daaland are capable of being used as slugs for impact extrusion processes to form metallic containers configured to receive an end closure, it is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Examiner notes regarding the limitation of the aluminum alloy comprising between 40 wt. % and 90 wt. % of a first aluminum and between 10 wt. % and 60 wt. % of a second aluminum, wherein the first aluminum is selected from group consisting of AA1050, AA1070 or P1020A, and wherein the second aluminum is selected from group consisting of AA3104, AA3004, AA3105, AA3003 or AA3103, wherein neither the first aluminum nor the second aluminum are recycled, constitutes a product-by-process limitation; product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Given that the composition of Daaland overlaps with and teaches the composition as claimed, one of ordinary skill in the art would expect the product to exhibit substantially similar properties.
	
.

Claims 1-3 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. US 2002/0007881 (Daaland) as evidenced by, and in view of, United States Patent Application Publication No. US 2013/0068352 (Chatey).
In regards to Claims 1-2, Daaland teaches an aluminum-based, corrosion resistant alloy comprising: 0.06-0.35% by weight of iron, 0.05-0.15% by weight of silicon, 0.01-1.0% by weight of manganese, 0.02-0.60% by weight of magnesium, one or more of the elements zirconium, titanium, chromium and copper up to a maximum of 1.30% by weight, up to 0.15% by weight of other impurities, and the balance aluminum, wherein the alloy exhibits high corrosion resistance and improved formability (Abstract) – which overlaps with the claimed composition of a composition of an aluminum alloy by weight %, at least 97.56 Al, 0.07-0.18 Si, 0.22-0.44 Fe, 0.22-0.65 Mn, 0.06-0.20 Mg, 0.02-0.05 Ti; at most 0.15 impurities; and a balance comprising at least one of Cu, Zn, and Cr (instant Claim 1) and at most 0.995 Al, at most 0.15 Si, at most 0.36 Fe, 0.07-0.18 Cu, and at most 0.17 Mg (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of 
Examiner notes that Daaland teaches that the aluminum alloy is extrudable and drawable (¶3), wherein extrusion billets were utilized (¶16).  One of ordinary skill in the art would find it obvious to utilize the billets of Daaland having the composition to extrusion processes for production of articles; given that the billets of Daaland are capable of being used as slugs for impact extrusion processes to form metallic containers configured to receive an end closure, it is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Regarding the limitation of the dimensions of the slug, including thickness and diameter or width, Examiner notes that one of ordinary skill in the art would find it obvious to optimize the dimensions of a slug for production of a finished product, as evidenced by United States Patent Application No. US 2013/0068352 (Chatey).  Chatey teaches novel aluminum alloys for use in an impact extrusion manufacturing process to create shaped containers and other articles of manufacture (Abstract), wherein Chatey teaches a method of manufacturing slugs to be used in an impact extrusion process from recycled scrap metal (¶24), wherein the opening diameter can be modified by necking (¶224), and that slugs of a diameter of about 44.65 mm and a height of about 5.5 mm were used (¶107) – corresponding to a thickness of the slug is between 3.81 
It is well-settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art.  In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II.
Examiner notes regarding the limitation of the aluminum alloy comprising between 40 wt. % and 90 wt. % of a first aluminum and between 10 wt. % and 60 wt. % of a second aluminum, wherein the first aluminum is selected from group consisting of AA1050, AA1070 or P1020A, and wherein the second aluminum is selected from group consisting of AA3104, AA3004, AA3105, AA3003 or AA3103, wherein neither the first aluminum nor the second aluminum are recycled, constitutes a product-by-process limitation; product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Given that the composition of Daaland overlaps with and teaches the composition as claimed, one of ordinary skill in the art would expect the product to exhibit substantially similar properties.

In regards to Claims 3 and 21-26, Daaland teaches the composition of the aluminum alloy slug of instant Claims 1-2, but does not explicitly teach that a titanium boride is added to the melt of the aluminum to alter a grain structure of the aluminum alloy (instant Claim 3).

One of ordinary skill in the art would have found it obvious to have utilized the addition of titanium boride to the melt of  Daaland during production at the effective filing date of the instant application.  One skilled in the art would have had the desire and expectation of grain refinement, disclosed by Chatey, for grain refinement, as taught by Chatey, in order to improve the mechanical and microstructure properties of the along of Daaland, particularly given that Daaland teaches that other elements can be added for grain-structure refinement (¶5).  Regarding the limitations directed to the composition of titanium boride, Examiner notes that  the limitations constitute a product-by-process limitation; product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.  Given that the composition of Daaland overlaps with and teaches the composition as claimed, one of ordinary skill in the art would expect the product to exhibit substantially similar properties.
In particular, given the substantially similar composition and structure of the product of Daaland in view of Chatey, one of ordinary skill in the art would expect the product to exhibit .


Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chatey fails to disclosed the limitations of the claims as amended, including at least 0.02-0.05 wt.  % Ti, as the portions of Chatey do not specify the claimed composition (Applicant’s Arguments, Pages 7-8).  
In regards to Applicant’s arguments, Examiner notes that in view of the new prior art rejections relying on the reference of Daaland as set forth above, Applicant’s arguments are rendered moot.
Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784